Title: To James Madison from Moustier, 2 March 1788
From: Moustier
To: Madison, James


Monsieur
À Newyork le 2. Mars 1788
Rien ne me dedommagera certainement de l’agrement que je vais perdre par votre depart. Quand on s’attache aux personnes il est necessaire de pouvoir communiquer avec Elles. C’est avec peine que je mêle des regrets aux assurances de l’estime et de l’affection que vous m’avez inspirées. Je sens egalement combien je perds du coté de l’utilité que j’aurois pû retirer de vos lumieres et de vos conseils, qui m’auroient été d’autant plus necessaires que j’entrevois ici plus de difficultés que je m’y etois attendu. Je me suis flatté que vous auriez la complaisance de me seconder neanmoins, autant que l’eloignement peut le permettre, dans la recherche des moyens de remplir le but que je me propose de concilier les interets reciproques. La France a toujours temoigné son empressement à faire les avancer. Pour rendre ce Systême durable il faut qu’Elle puisse en recueillir des fruits. C’est servir la patrie de la part d’un Americain que de montrer que les demandes de ses compatriotes peuvent s’accorder avec les interets de la France. C’est dans cette persuasion, Monsieur, que je prends la liberté de vous adresser quelques questions. Si je n’avois craint d’etre indiscret, je les aurois un peu plus etendues. Ce que vous voudriez bien ajouter au delà des objets auxquels je me suis borné, ne ferois qu’augmenter ma reconnoissance. Je vous prie d’en etre bien convaincu ainsi que du très sincere et parfait attachement avec lequel j’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur
Le Cte. de Moustier
 
[Enclosure]
Questions, dont M. le Cte. de Moustier prie Monsieur Madison de vouloir bien lui addresser la solution, quand ses occupations le lui permettront.
1.
Quelle est l’opinion des habitans les plus instruits dela Virginie sur le Contrat dela Ferme avec M. Rob. Morris et quel est le systeme qu’ils voudroient y substituer?
2.
Ne pourrions nous pas fournir à très bon marché le gros lainage pour l’habillement des negres?
3.
Quels sont en general les objets de Commerce, dont il pourroit être interessant d’encourager l’importation soit en France, soit aux Antilles.

4.
Quelles sont d’un autre coté les marchandises du Royaume ou des Isles, dont les Virginiens paroissent avoir le plus grand besoin?
5.
Est-il vraisemblable que les eaux de vie de France fassent tomber entierement le Rum des Isles?
   A quoi peut se monter la consommation annuelle des Vins de France en Virginie?

6.
Se sert-on beaucoup du sel de France pour les Salaisons et que faut-il faire pour en rendre l’usage plus commun?
7.
La Virginie commence-t-elle à exporter elle même ses denrées et quelle est la proportion de sa navigation avec celle des autres nations pour le transport des tabacs et autres articles.
8.
Comme les Americains desirent beaucoup d’obtenir de nouvelles faveurs dans nos Antilles, que pourroient-ils proposer pour faciliter un arrangement de cette nature sans trop prejudicier aux avantages que la France ne cesse de tirer de ses Colonies?
 
Condensed Translation
Moustier regrets JM’s departure. He appreciates JM’s support of his investigation of the reciprocal trade interests of France and the United States and requests that JM answer questions concerning the opinion of Virginians on the tobacco contract between the Farmers General and Robert Morris; the products of Virginia and of France and her West Indian colonies that could be traded to mutual advantage; the consumption of French wines and salt in Virginia; the extent to which Virginia products are transported in ships registered in Virginia; and the kind of trade arrangement that JM thinks should exist between the United States and the French West Indies.
